Name: Commission Implementing Regulation (EU) 2016/1947 of 25 October 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Tome des Bauges (PDO))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  consumption;  processed agricultural produce;  Europe
 Date Published: nan

 8.11.2016 EN Official Journal of the European Union L 300/8 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1947 of 25 October 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Tome des Bauges (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected designation of origin Tome des Bauges registered under Commission Regulation (EC) No 503/2007 (2). (2) By letter of 10 April 2015, the French authorities notified the Commission that a transitional period under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2019, had been granted to two operators that are established on their territory and meet the conditions of that Article. During the national objection procedure, these operators, who have legally marketed Tome des Bauges continuously for at least the 5 years prior to the lodging of the application, lodged an objection relating to the minimum percentage of dairy cows of the Abondance and Tarentaise breeds, indicating that they needed time to adapt the composition of their livestock. The operators in question are: GAEC du Grand Colombier, Leyat, 73340 Aillon-le-Vieux, France; EARL Champtallon, le Mas Dessous, 73340 Aillon-le-Jeune, France (3). (3) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 50(2)(a) of that Regulation. (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Tome des Bauges (PDO) are hereby approved. Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to Article 15(4) of Regulation (EU) No 1151/2012 to operators who fulfil the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 503/2007 of 8 May 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (PohoÃ elickÃ ½ kapr (PDO)  Ã ½ateckÃ ½ chmel (PDO)  Pomme du Limousin (PDO)  Tome des Bauges (PDO)) (OJ L 119, 9.5.2007, p. 5). (3) Decree No 2015-347 of 26 March 2015, Official Journal of the French Republic, 28 March 2015. (4) OJ C 433, 23.12.2015, p. 4.